Detailed Action

Response to Arguments

Applicant's arguments filed September 19 have been fully considered but they are not persuasive.

In regards to claims 1, 10 and 13, the applicant argues Bushnell et al. (US-10,285,645) only teaches a force sensor to detect force exerted to a housing and does not teach sensing the deformation of the user’s body part as claimed because the force sensor does not even contact the user’s body part [see applicant’s arguments pg. 10 L. 4-18].
The examiner respectfully disagrees with the applicant. The examiner agrees with the applicant that the force sensor taught by Bushnell senses the force exerted to the housing. However, the applicant failed to realize that the force exerted to the housing is provided by a sensing portion when the user is using the wearable device [see Bushnell fig. 2B element 210 (force sensor) and 230 (sensing portion), col. 4 L. 32-35, col. 5 L. 1-7 and L. 39-47]. This teaching means that sensed force changes based on the force exerted by the sensing portion. Therefore, the force sensor will measure any change in force resulting from the deformation of the sensing portion. In other words, the force sensor senses the deformation of the sensing portion as a force value exerted to the housing. As shown above, the cited prior art teaches the claimed deformation sensor. For this reason, the applicant’s arguments are not persuasive.
The applicant further argues that Walker teaches selecting a compensation signal based on the position of the skin and does not teach selecting a compensation signal based on a deformation signal [see applicant’s arguments pg. 11 L. 6-15].
The examiner respectfully disagrees with the applicant. The examiner agrees with the applicant that Walker’s device selects the compensation signal based on the position of the skin. However, the applicant failed to realized that the position of the skin is detected on a Z-axis that provides information about the distance between the sensing position and the device [see Walker fig. 4A, par. 0057 L. 3-11]. It is inherent when the sensing portion is deformed, the distance between the sensing portion and the device will change in the z-axis. Therefore, the deformation of the sensing portion is measured in terms of the distance between the sensing portion and the device. In other words, the position of the skin provides information about the deformation of the sensing portion, and the compensation signal is selected based on the position of the skin/deformation of the sensing portion. As shown above, the cited prior art teaches the claimed limitations. For this reason, the applicant’s arguments are not persuasive. 
   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO-2014/066791) in view of Bushnell et al. (US-10,285,645).

In regards to claim 1, Walker teaches a wristband biosensing system, comprising a wristband body, worn on a wrist of a user; at least one physiological signal sensor disposed on the wristband body at a 5position corresponding to at least one sensing portion of the wrist, and configured to detect a physiological signal of each of the at least one sensing portion [fig. 1, fig. 8, par. 0085 L. 1-2, par. 0086 L. 1-5]. Furthermore, Walker teaches that the system comprises 10a processing device, coupled to the at least one physiological signal sensor, and configured to receive the physiological signal and a deformation signal, inquire a compensation signal corresponding to the deformation signal, and correct the physiological signal by using the compensation signal, so as to output a corrected physiological signal of each of the at least one sensing portion [par. 0039 L. 8-13 (processing unit), par. 0057 (deformation signal), par. 0038 and par. 0058 (inquire a compensation signal corresponding to the deformation signal, and correct the physiological signal by using the compensation signal so as to output a corrected physiological signal of each of the at least one sensing portion)].
Walker does not teach that the deformation signal is obtained by at least one deformation sensor, disposed around each of the at least one physiological signal sensor.
On the other hand,  Bushnell teaches that the deformation signal can be obtained by a deformation sensor disposed around a physiological sensor, and configured to detect deformation of each of the at least one sensing portion and output a deformation signal [fig. 2A elements 210 (deformation sensor) and 215 (physiological sensor), col. 4 L. 32-35 and L. 40-44, col. 5 L. 28-31, L. 38-47, col. 7 L. 11-22]. Also, Bushnell teaches that the processing device is coupled to the at least one deformation sensor [col. 5 L. 55-60].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bushnell’s teachings of using a deformation sensor to detect the deformation of the t least one sensing portion in the system taught by Walker because it will permit the system to detect deformation with great accuracy.

In regards to claim 5, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the at least one 10physiological signal sensor is disposed on the wristband body in an array [see Walker par. 0076 L. 1-4]. Furthermore, the combination teaches that the sensor, which has N/F ratio that indicates that the sensor is the closest to a target position, is selected to determine the heart rate and be corrected by the compensation factor [see Walker par. 0076]. This teaching is equivalent to the processing device comparing the detected physiological signal with a referential physiological signal map to select a physiological signal of the at least one sensing portion to be corrected and output because the processing device selects the sensor that will provide the most accurate measurement based on mapping that indicates that the sensor is the closest to a target position.
In regards to claim 6, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the processing 15device selects a physiological signal with a highest signal map similarity to serve as the physiological signal of the at least one sensing portion to be corrected and output [see Walker par. 0076].  

In regards to claim 7, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the at least one 20deformation sensor is disposed around the at least one physiological signal sensor in a one-to-one manner [see Bushnell fig. 2A elements 210 and 215].  

In regards to claim 8, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the at least one physiological signal sensor is a photoplethysmography sensor [see Walker par. 0030 L. 1-3].  

In regards to claim 10, the combination of Walker and Bushnell, as shown in the rejection of claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method. 

In regards to claim 11, the combination of Walker and Bushnell, as shown in the rejection of claim 5 above, teaches  the claimed limitations. 

In regards to claim 12, the combination of Walker and Bushnell, as shown in the rejection of claim 6 above, teaches  the claimed limitations. 
Claim(s) 9, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO-2014/066791) in view of Bushnell et al. (US-10,285,645) as applied to claim 1 above, and further in view of Wisbey et al. (US-10,129,628).

In regards to claim 9, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the system can comprise a display device connected to the processing device in a wired or wireless manner [see Walker fig. 9, par. 0088 L. 4-6, par. 101 L. 4-6]. However, the combination does not teach that the display device displays the corrected physiological signal of each of the at least one sensing portion output by the processing device.
On the other hand, Wisbey teaches that the display device can display the physiological data output by a wristband device which in the case of the combination is the corrected physiological signal [col. 5 L. 44-50, col. 15 L. 16-22].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wisbey’s teachings of displaying the collected data in the display device in the system taught by the combination because it will permit the system to present to the user the measured physiological data.

In regards to claim 13, the combination of Walker, Bushnell and Wisbey, as shown in the rejections of claim 1 and 9 above, teaches a system comprising the claimed wristband apparatus comprising the claimed sensors and processing device. Therefore, the combination teaches the claimed apparatus. The combination further teaches that the apparatus comprises 5a connection device connected to the host and a wristband body [see Walker fig. 8, fig. 9, par. 0088 L. 4-6, par. 101 L. 4-6]. 

In regards to claim 14, the combination of Walker, Bushnell and Wisbey, as applied in claim 13 above, further teaches that the 20connection device comprises a connector or a communication interface supporting a wireless communication standard, and the wireless communication standard comprises, Bluetooth, infrared, or device-to-device [see Walker par. 0088 L. 4-6, par. 101 L. 4-6, see Wisbey col. 5 L. 58-61].  

In regards to claim 16, the combination of Walker, Bushnell and Wisbey, as applied in claim 13 above, further teaches that the apparatus is an electronic device that needs power and is autonomous [see Walker fig. 8, see Bushnell col. 8 L. 15-19]. Therefore, it is inherent that the apparatus comprises a battery that provides electric power required by an operation of the wristband 5biosensing apparatus.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO-2014/066791) in view of Bushnell et al. (US-10,285,645) and Wisbey et al. (US-10,129,628) as applied to claim 13 above, and further in view of Heldman (US-10,758,732).

In regards to claim 15, the combination of Walker, Bushnell and Wisbey, as applied in claim 13 above, further teaches that the apparatus can comprise a USB port to connect to the host [see Walker par. 0088 L. 4-6]. However, the combination does not teach that the USB port is used to receive power from the host.
On the other hand, Heldman teaches that the USB port can be used to receive electric power from the host to recharge the battery (-24-File: 088608usfto supply an operation of the wristband biosensing apparatus) [col. 32 L. 35-38].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Heldman’s teachings using the USB port to receive power from the host in the apparatus taught by the combination because it will permit the apparatus to recharge its battery while is in communication with the host via a wired connection.

Allowable Subject Matter

Claim(s) 2-4 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claims 2 and 17, the claims would be allowable due to the reasons provided in the office action mailed on June 29, 2022.

In regards to claims 3 and 4, the claims would be allowable due to their dependency on claim 2.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685